DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1- 20 are pending.

Drawings
The applicant’s submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of signals, per se. The claims do not fall within at least one of the four categories of patent eligible subject matter because the applicants have claimed “machine readable storage media” without reciting any non-transitory or hardware element in the bodies of the claims. The broadest reasonable interpretation includes signals. Claims 15 – 20 recite "machine-readable storage media", however, the specification does not exclude transitory media from the examples of storage media. Paragraph [0129] of specifications mention that the storage media "may include" volatile and nonvolatile 
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
The office suggests that “[a] claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C § 101 by adding the limitation “non-transitory” to the claim.” David J. Kappos, Subject Matter Eligibility of Computer Readable Media, 1351 OFF. GAZ. PAT. OFFICE 212 (Feb. 23, 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund et al. (hereinafter Frolund), in view of US Patent Publication No. 6,438,705 to Chao et al. (hereinafter Chao).

Regarding Claim 1, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
in which the component is always addressable by applications via an identity of the component; Frolund discloses (¶23) that to guarantee that each object is invoked once and not duplicated, the system keeps track of duplication using standard techniques such as unique unit identifier (UUID).

the component addressable for applications including when clusters are partitioned from one another; Chao teaches (¶Col. 13, Line 28) when the network is severed and a cluster is divided into several partitions, the cluster services addresses the nodes using their IDs and the resource group application components are individually monitored and addressable with use of Resource DLLs (¶Col. 3, Lines 29-32).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, as disclosed by Frolund, and the component addressable for applications including when clusters are partitioned from one another, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).

Regarding Claim 2, the combination of Frolund and Chao discloses all the elements with respect to claim 1. Further, they discloses:
providing another single-instance component in the multi-cluster distributed system, in which the other component is only activated in a cluster when the computing environment has no clusters partitioned from one another; Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.

Regarding Claim 3, the combination of Frolund and Chao discloses all the elements with respect to claim 1. Further, they discloses:
providing another single-instance component in the multi-cluster distributed system, in which the other component is only activated when the cluster performing the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, and in view over the publication "Consistency in a Partitioned Network: A Survey", Dated: January 1984, to Davidson et al. (hereinafter Davidson).

Regarding Claim 4, the combination of Frolund and Chao discloses all the elements with respect to claim 1. Further, Davidson discloses:
wherein providing the single-instance component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving single-instance of the component; Davidson discloses (¶Pgs. 1 and 2) that in distributed database systems it is important to maintain the correctness of data (i.e. to avoid the duplication of data components) especially during the partition failures and by using an optimistic strategy, during the reconnection (i.e. recovery from partition), the system detects inconsistencies (i.e. duplicate components) and then resolves them (¶Pgs. 13 and 14).


Regarding Claim 5, the combination of Frolund, Chao and Davidson discloses all the elements with respect to claim 4. Further, they discloses:
wherein eliminating any duplicate components comprises performing a deterministic operation to select the surviving single-instance of the component; Davidson discloses (¶Pg. 14 - ¶Pg. 19) that version vectors are used with the distributed systems to detect write-write conflicts, where each copy is associated with a version vector which counts the number of updates to the copy originated at each site at which it is created or stored. The optimistic protocol detects inconsistencies by using a precedence graph, where each partition maintains a log which record the order of reads and writes on the data items, and conflicts are detected deterministically using the algorithm and by comparing these version vectors and/or the precedence graphs, and then these inconsistencies are resolved accordingly.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, and in view US Patent Application Publication No. 2011/0145204 to Maple et al. (hereinafter Maple).

Regarding Claim 6, the combination of Frolund and Chao discloses all the elements with respect to claim 1. Further, Maple discloses:
preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao, and preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 7, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 6. Further, they discloses:
wherein preventing the race condition comprises performing a deterministic operation to select the winning component instance for activation; Maple teaches (¶52) a deterministic operation to select the winning component by requesting the ID’s of prepared transactions from the resource manager logs and proposing the use of a new type of transaction recovery indicating the intention to roll back a .

Claims 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2011/0145204 to Maple and in view US Patent Application Publication No. 2010/0191884 to Holenstein et al. (hereinafter Holenstein).

Regarding Claim 8, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
distributed computing system including a plurality of clusters; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
associate state data with each possible duplicate indicating the possibly duplicate state; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed; Chao teaches a clustered computer system 100 which is a network collection of computers and servers (Fig. 1) executing the runtime environment (¶Col. 14, Line 42), whereas the computers have one or more processors, memory, I/O facilities and operating systems (¶Col. 1 Lines 22 – 30). Chao teaches (¶Col. 13, Line 54) that when a 
runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).
and the runtime further configured to allow duplicate components to exist when clusters are partitioned; Holenstein teaches (¶1383) using Common Runtime Environment (CRE). Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, which allows both nodes to continue processing, during a network failure, without replication in split brain mode. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state, each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component, as disclosed by Frolund in view of Chao in view of Maple, and the runtime further configured to allow duplicate components to exist when clusters are partitioned, as taught by Holenstein, for the purpose of implementing [an automated method of replicating a locking 

Regarding Claim 9, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to prevent another component from being activated if a partition exists between clusters of the distributed computing system; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 10, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to optimistically activate a component before each other cluster has responded as to whether the component is activated on another cluster; Holenstein teaches (¶1337) that the optimistic approach assumes there are no conflicts and continues processing updates for other transactions. However, all commits and responses to RTC`s after the asynchronous transaction are delayed until the asynchronous transaction is committed. Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Due to 

Regarding Claim 11, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime prevents race conditions by communicating an activation request to each other cluster with which a requesting cluster can communicate indicating the requesting cluster’s intent to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the cluster communicates with resource manager logs and transaction recovery logs for a comparison to see if there is a possible duplicate.

Regarding Claim 12, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 11. Further, they discloses:
a tiebreaking mechanism, and wherein when another cluster determines that the requesting cluster is in a race condition with the other cluster, the other cluster uses the tiebreaking mechanism to determine which activation request is to succeed; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 13, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
a tiebreaking mechanism, wherein the runtime removes any duplicate component by exchanging sets of possible duplicates to each other cluster with which the cluster can communicate; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.
and using the tiebreaking mechanism to determine which duplicated component is to survive for any duplicate that existed and which duplicate or duplicates will be killed; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 14, the combination of Frolund, Chao, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored (i.e. when no clusters are partitioned from one .

Claims 15, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, and in view US Patent Application Publication No. 2011/0145204 to Maple.

Regarding Claim 15, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
if a partition exists, activating the component and associating the component with state data indicating that the activated component is a possible duplicate; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
attempting, in an attempting cluster, to determine if a component is already activated in any other cluster with which the attempting cluster can communicate; Chao teaches (¶Col. 8, Lines 6 - 27) that some cluster servers remembers the states of resources and resource groups when the cluster was operational. When a node is restarted, MSCS cluster services will bring those resources and resource groups to their previous states. When the failed node and the corresponding subcluster is restarted and re-joins the multi-cluster, there will be resource conflicts if the new node and new subcluster try to bring those resources and resource groups to an on-line state. To resolve this problem, cluster services adds a "hidden" resource into every resource group and makes this hidden resource a dependent resource for all other resources in that resource group. The hidden resource will check the state of its resource group in the multi-cluster configuration database and will fail to start if the resource group is already running on another subcluster.
and if so, using the already-activated component, and if not already activated, determining whether a partition exists between at least two clusters; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 19, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 15. Further, they discloses:
detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation; Maple teaches (¶46 - ¶55) during network partition, there exists unpredictability of the order 

Regarding Claim 20, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 15. Further, they discloses:
detecting a partition, and allowing activation of another component only when the cluster attempting the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Claim 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2011/0145204 to Maple, and in view US Patent Application Publication No. 2010/0191884 to Holenstein.

Regarding Claim 16, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 15. Further, Holenstein discloses:
determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine have the ability to identify and resolve any such data collisions.

Regarding Claim 17, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 16. Further, Holenstein discloses:
determining that a duplicate component exists, and selecting one component to survive; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 18, the combination of Frolund, Chao and Maple discloses all the elements with respect to claim 17. Further, Holenstein discloses:
changing the state data from indicating a possible duplicate to indicating sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN A KHAN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456